Motions for leave to appeal denied. Motion to dismiss appeals taken as of right by defendant third-party plaintiff and third-party defendant pursuant to CPLR 5601 (subd [a], par [iii]) granted and said appeals dismissed, with costs and $20 costs of motion, upon the ground that the modification at the Appellate Division is not in a respect which is within the power of the Court of Appeals to review (CPLR 5601, subd [a], par [iii] ; Cohen and Karger, Powers of the New York Court of Appeals, § 148, pp 588-590).